DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 8 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0238055 A1) in view of McGregor et al. (US 2014/0358926 A1) and Myllymaki et al. (US 2020/0253542 A1).
For claim 1, Chang et al. teaches a method for creating a temporal database of temporal data identified by a streams engine [taking temporal data from a video feed and creating data structure of the data, 0048: Chang], the method comprising: identifying a data stream from a data source [providing of a video feed and identifying a set data, 0035: Chang]; generating context data corresponding to the temporal data [contextualizing data from the event and delivering, 0021: Chang]; generating a record 
McGregor et al. teaches parsing elements of the data stream to identify temporal data comprising one or more absolute or relative indicators of time that are embedded within the data stream [temporal abstraction of a data stream through relative points of interest, 0042-0043; absolute temporal abstraction, 0179: McGregor], wherein the one or more absolute or relative indicators of time comprise one or both of a temporal object and a temporal fact [temporal rules at points of interest, 0043-0044, factors at a particular point in time, 0142: McGregor].
Myllymaki et al. teaches generating a reliability score for the generated record [generation of record based on rules and selection variables, 0011: Myllymaki], wherein the reliability score indicates an accuracy of the temporal data [reliability scoring of historic temporal data, 0094-0113: Myllymaki]; and storing the generated record and the reliability score in a temporal database [storing the temporary training data in temporal storage, 0012: Myllymaki].
Chang et al. (US 2017/0238055 A1), McGregor et al. (US 2014/0358926 A1) and Myllymaki et al. (US 2020/0253542 A1) are analogous art because they are from the same field of data stream parsing.
Before the filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify temporal database as described by Chang et al. with 
The motivation for doing so would be “to utilize the data streams for the purpose of monitoring, analyzing and/or predicting behaviour that is time dependent” [0002: McGregor].
Therefore, it would have been obvious to combine Chang et al. (US 2017/0238055 A1) with McGregor et al. (US 2014/0358926 A1) and Myllymaki et al. (US 2020/0253542 A1) for parsing data stream elements with indicators of time. 
For claim 2, Chang et al. and McGregor et al. teaches:
	The method of claim 1, further comprising: receiving a query from a stream application [query from the user’s system, 0293: Chang]; retrieving, from the temporal database, temporal data in response to the query [temporal data extracted due to user query, 0296: Chang]; and providing, to the stream application, the temporal data in response to the query [application to stream the video on after processing, 0029: Chang].
For claim 3, Chang et al. and McGregor et al. teaches:
	The method of claim 1, further comprising: processing the data stream from the data source according to a priority order, wherein the data stream corresponds to a ranking in the priority order [extraction organized through rankings, 0019: Chang].
For claim 4, Chang et al. and McGregor et al. teaches:
	The method of claim 3, wherein the method further comprises: identifying a pattern in the temporal database [determine temporal pattern in the data, 0015: Chang]; organizing data based on ranking, 0019: Chang].
For claim 5, Chang et al. and McGregor et al. teaches:
	The method of claim 1, wherein parsing elements of the data stream to identify temporal data comprises: analyzing each frame in the data stream to identify the temporal object in the frame [identification of data from the video by analyzing frames, 0022: Chang]; analyzing audio data in the data stream for the temporal fact; or analyzing text data in the data stream for the temporal fact [analyzing audio and caption feed to understand events in the video, 0028: Chang].
For claim 7, Chang et al. and McGregor et al. teaches:
	The method of claim 1, further comprising: upon generating the record, sending the data stream to a stream application [application to stream the video on after processing, 0029: Chang].
For claim 21, Chang et al., McGregor et al. and Myllymaki et al. teaches:
	The method of claim 1, wherein generating the reliability score comprises: accessing metadata associated wtih the data source; and determining an identify of the data source from the metadata.
Claim 8 is a system of the method taught by claim 1.  Chang et al. and McGregor et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 9 is a system of the method taught by claim 2.  Chang et al. and McGregor et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 10 is a system of the method taught by claim 3.  Chang et al. and McGregor et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 11 is a system of the method taught by claim 4.  Chang et al. and McGregor et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 12 is a system of the method taught by claim 5.  Chang et al. and McGregor et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 14 is a system of the method taught by claim 7.  Chang et al. and McGregor et al.  teaches the limitations of claim 7 for the reasons stated above.
Claim 15 is a computer program product of the method taught by claim 1.  Chang et al. and McGregor et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 16 is a computer program product of the method taught by claim 2.  Chang et al. and McGregor et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 17 is a computer program product of the method taught by claim 3.  Chang et al. and McGregor et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 18 is a computer program product of the method taught by claim 5.  Chang et al. and McGregor et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 19 is a computer program product of the method taught by claim 4.  Chang et al. and McGregor et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 22 is a system of the method taught by claim 21.  Chang et al., McGregor et al. and Myllymaki et al. teaches the limitations of claim 21 for the reasons stated above.
Claim 23 is a computer program product of the method taught by claim 21.  Chang et al., McGregor et al. and Myllymaki et al. teaches the limitations of claim 21 for the reasons stated above.
Response to Arguments
Applicant's arguments and amendments filed September 8, 2021 have been fully considered and a new reference has been brought in to address the arguments and new language.  The arguments against the limitations are addressed clearly above in the 35 U.S.C. 103 rejection.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
12/1/2021